Motion by appellant to vacate order dated June 20, 1958, dismissing his appeal from a judgment of conviction, granted; order vacated. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to *553perfect the appeal is enlarged to the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. Robert M. de Poto, Esq., 10 Jackson Avenue, Syosset, New York, having consented to serve, is assigned as counsel to prosecute the appeal. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.